Citation Nr: 9912501	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  92-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to total ratings for schizophrenia for the period 
of February 1988 to October 1989 in connection with a claim 
received on March 15, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1967 to March 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a series of rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO) beginning in February 1991.

As a starting point, we note that the appellant's claim, 
entitlement to a total rating based upon individual 
unemployability for the period of February 1988 to November 
1989, was denied by VARO in May 1994 because the claim arose 
more than one year prior to the appellant's claim for 
benefits.  An informal claim was deemed received by VARO in 
December 1990, and the merits of the claim were not addressed 
in light of the perceived procedural defect as to the timing 
of the claim.

The Board has undertaken a longitudinal review of the 
appellant's claim and disability, which we believe reveals a 
reasonable possibility of a valid claim in March 1989.  A 
review of the record strongly suggests that the appellant's 
claims folder was located at the Board prior to September 
1989 and most likely for 6 months thereafter, pending a 
possible appeal of the September 1989 Board decision which 
denied an increased rating for schizophrenia.  Meanwhile, at 
VARO, the appellant submitted a claim for compensation dated 
March 15, 1989, which indicated recent hospitalizations 
within the past 3 months; subsequently received medical 
records confirmed that the appellant was hospitalized on 
multiple occasions between August 1988 and March 1989 due to 
the severity of his psychiatric disorder.  However, in 
December 1989, the words "duplicate claim" were marked on 
the March 1989 claim's face.  This action appears erroneous 
since the medical evidence showing recent hospitalizations 
while the claim was pending at the Board was not of record 
when the Board rendered its September 1989 decision, the 
medical records showing recent hospitalizations had not been 
requested or received by VARO at the time the March 1989 
claim was marked as a duplicate claim, and the appellant's 
claims folder was apparently not available to review by VARO 
when the March 1989 claim was marked a "duplicate claim."
In view of the above, and with special consideration of the 
mental confusion associated with the appellant's psychiatric 
condition, the Board observed in its February 1996 remand 
that the March 1989 claim for compensation was not a 
duplicate claim, but rather a new claim based on evidence 
which had not been reviewed by either the Board or VARO.  As 
such, the Board remanded this claim in February 1996 for 
adjudication by VARO of the appellant's claim for total 
ratings (i.e., schedular, extraschedular, based on individual 
unemployability, and based on hospitalization for service-
connected disability).

While there was historically some confusion as to the precise 
nature of his claim, we feel that this has been resolved and 
the only remaining question is entitlement to total ratings 
for the period of February 1988 to October 1989, which is 
addressed in the following decision.


FINDINGS OF FACT

1.  The appellant resigned from his job as a VA secretary in 
February 1988.

2.  The appellant filed on March 15, 1989, a claim for total 
ratings for the period of February 1988 through October 1989.

3.  The appellant was hospitalized on multiple occasions for 
service-connected schizophrenia between April 1988 and March 
1989; his service-connected schizophrenia was manifested by 
episodes of bizarre and disorganized thinking, with loosening 
of associations, incoherent speech, paranoia, suspicion, 
hallucinations, delusions of grandeur, and a flat affect, 
which were only fairly controlled when the appellant complied 
with antipsychotic medication therapy.

4.  The appellant was unemployed between February 1988 and 
October 1989 because of frequent episodes of active psychotic 
manifestations of such extent, severity, depth, persistence 
and bizarreness as to produce total social and industrial 
inadaptability; the appellant was able to secure employment 
in November 1989 as a nurse's aid.


CONCLUSION OF LAW

The schedular criteria for 100 percent for schizophrenia for 
the period of February 1988 to October 1989 are met.  
38 U.S.C. §§ 1155, 5107 (1989); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9203 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from March 1967 to March 
1969.  These records are negative for a psychiatric 
disability, but he was hospitalized for a schizophrenic break 
in October 1969 and re-hospitalized one day after discharge.  
In December 1969, the appellant was hospitalized at a VA 
facility for psychiatric disability, diagnosed as an 
adjustment reaction to adult life.  In May 1976, the 
appellant was admitted to the Georgia Regional Hospital (GRH) 
for schizophrenic symptoms.  It was noted that he had been 
working as a dental lab technician and as an attendant at a 
private hospital.  In a letter dated February 1983, a private 
physician reported that the appellant had schizophrenic 
reaction, paranoid type.

By a rating decision dated November 1983, service connection 
for schizophrenia was established at the 10 percent 
disability level.

A discharge summary for the period of April 11 to 13, 1988, 
from the Cobb General Hospital reflects that the appellant 
was brought to the emergency room by the police, having been 
found nude in the woods, voicing paranoid delusional materia 
and hyper-religiosity.  On admission, a history of illness 
could not be obtained due to his acute psychotic state. The 
appellant's brother reported that the appellant stopped 
taking his anti-psychotic medication a few months prior to 
hospitalization.  It was noted that the appellant had not 
slept in 5 days.  Mental status examination by A.F. Blanco, 
M.D., was significant for a flat affect, anxiety with 
increased motor activity, pressured and incoherent speech, 
looseness of associations, tangentiality, paranoid delusions, 
grandiosity, and auditory hallucinations.  There was impaired 
judgment and insight, poor recent memory, and diminished 
concentration ability.  The diagnosis was schizophrenia, 
paranoid type, chronic and acute exacerbation, and rule out 
schizoaffective disorder.  Arrangements were made to transfer 
the appellant to a VA or state facility for continuation of 
treatment.

A discharge summary for the period of April 13 to 19, 1988, 
from the GRH reflects that the appellant was admitted on a 
"1013" signed by Dr. Blanco because of symptoms of paranoid 
schizophrenia.  On admission, the appellant was casually 
dressed, neat in appearance, coherent, alert and oriented; 
however, he appeared to experience some paranoid ideations 
and delusions.  By history, the appellant had long-standing 
psychiatric illness.  He reported having attended college and 
receiving Social Security Administration disability income 
for 7 years, but that he was recently employed as a secretary 
at a VA hospital.  The appellant reportedly resigned from 
that job in February 1988 due to job related pressures from 
his supervisor, who was deemed by the appellant to be a very 
unreasonable person.  It was noted that the appellant was 
unable to find further employment.  His marriage 
deteriorated, resulting in an amicable separation.  
Thereafter, he stopped all medications and became psychotic 
in behavior (disorganized, delusional, and over religious).  
The appellant was treated with a combination of antipsychotic 
medication and counseling.  At the end of hospitalization, 
the appellant's acute psychotic symptoms were cleared.  The 
appellant requested discharge and reported that he planned to 
live in a house that belonged to his brother, look for a job, 
and receive regular mental health treatment.  The diagnosis 
was schizophrenia, paranoid, chronic, with acute 
exacerbation.  The prognosis was guarded due to the 
appellant's history of noncompliance with medication and his 
lack of emotional support.

Report of VA psychiatric examination dated October 1988 
reflects that the appellant, age 41, was neatly dressed with 
a firm, matter-of-fact voice.  He seemed annoyed at having to 
wait to be seen and later blurted out that he wanted 
something done because he could not work.  The appellant gave 
a lengthy, rambling, detailed story that was disconnected and 
jumped from topic to topic even though the examiner would 
occasionally interrupt to develop a coherent story.  The 
appellant reported that he began work as a secretary in 1983 
at a VA hospital in their Surgical Department and that he was 
fired after disclosing (reluctantly) to the physician/surgeon 
in charge of the department that he had electroshock therapy 
in 1969.  Thereafter, the appellant's wife of 16 years and 
his young child left him.  The appellant reported multiple 
recent hospitalizations and complained that the medications 
prescribed made him "too groggy."  Regarding his 
educational background, the appellant reported that he 
attended 4 years of college, but did not earn a degree.  The 
examiner commented that the appellant was exceedingly 
confused and disorganized, which made a normal coherent 
conversation difficult.  It was noted that he had not been 
employed since leaving his job as VA hospital secretary, and 
that he was able to maintain a household until February.  At 
this time, he currently had no permanent residence and stayed 
frequently with his mother.  The examiner stated that the 
appellant had scattered and disorganized associative 
processes, he was occasionally delusional and hallucinative, 
and that he had a flat affect.  The diagnosis was 
schizophrenia.

By a rating decision dated October 1988, the appellant's 
schizophrenia was rated as 50 percent disabling, effective 
from April 11, 1988, based on an April 25, 1988, claim for 
increase.  The Board subsequently determined in September 
1989 that a rating in excess of 50 percent for schizophrenia 
was not warranted on a schedular basis based on the medical 
evidence discussed above.

On March 15, 1989, a claim for increase was received.  
Therein, the appellant reported that he was  hospitalized 
twice in October 1988 for psychosis, and that he was 
currently still hospitalized.  Thereafter, multiple statement 
were received from the appellant clarifying the nature of his 
claim.  The appellant indicated that he sought a total rating 
from February 1988 to October 1989.  He reported in an April 
1991 statement that he was terminated in February 1988 from 
his job as a VA secretary because of medical reasons and 
behavioral changes, which are corroborated by his subsequent 
hospitalizations for psychiatric illness.  He further 
reported that he was unable to work between February 1988 and 
November 1989.

In July 1991, a discharge summary for the period of October 
17, 1988, to March 1, 1989, was received.  This summary 
reflects that the appellant arrived as a transfer from the 
Georgia Mental Health Institute.  He was loud, agitated and 
paranoid that doctors were writing untrue things about him.  
He was noted to be threatening and very controlling.  Mental 
status examination was significant for irrelevant and 
incoherent speech, with loose associations, grandiose and 
paranoid delusions, hallucinations, questionable memory, and 
impaired judgment and insight.  The appellant was combative 
and many times had to be put in restraints.  He took a long 
time to respond to antipsychotic medication therapy.  He also 
participated in individual and group therapy.  There were 
times he regressed and other times when he tried to make 
progress and was stable.  He eventually improved to the point 
that medical staff felt he was no longer a threat to himself 
or others.  The diagnosis was schizophrenia, undifferentiated 
type.  On discharge, the appellant was stable, not psychotic.  
He was released to his family.  The prognosis was fair to 
guarded depending on the appellant's compliance with 
medications.

In August 1998, a discharge summary for the period of October 
11 to 17, 1988, from the Georgia Mental Health Institute was 
received.  The appellant was referred by DeKalb General 
Hospital, where he was hospitalized for bizarre and 
disorganized behavior after leaving the Georgia Regional 
Hospital 2 weeks prior.  On admission, the appellant was 
still displaying disorganized and uncooperative behavior.  By 
history, he was living in a motel room and was unemployed.  
On mental status examination, the appellant was delusional 
about an antigravity book he had written (a bound copy is in 
the claims folder), and his mood and affect were 
inappropriate.  Judgment and insight were poor.  The final 
diagnosis was schizophrenia.  The condition upon discharge 
was described as somewhat improved, but still delusional.  
The prognosis was guarded because of limited insight and a 
history of poor compliance with outpatient treatment.  The 
appellant was discharged and transferred to the Northwest 
Georgia Regional Hospital for continuing treatment.
Report of VA examination dated December 1990 reflects that he 
appellant worked from November 1989 to June 1990 as a nurse's 
aid.  The appellant was assessed with schizophrenia 
manifested by episodes of loosening of associations, 
incoherent speech, disorganized thinking, and hallucinations 
and delusions, which was fairly controlled by medication.

In September 1991, a discharge summary and medical records 
for the period of August 24 to 31, 1988, were received, which 
show that the appellant was referred from the Northwest 
Georgia Regional Hospital on a "1014" where he was 
hospitalized for 1-day after he was presented by the police 
for talking in a confused manner after he flagged down a 
vehicle (we observe that an admission report shows that he 
was referred from the Smyrna Hospital on a "1013").  The 
discharge summary shows that the appellant was withdrawn, 
manipulative, demanding and suspicious on admission.  Mental 
status examination revealed pressured speech.  He was over-
talkative and tangential.  He was paranoid and suspicious, 
with delusions of grandeur.  His affect and mood were aloof 
and guarded.  Insight and judgment were distorted.  The 
appellant was treated with a combinations of antipsychotic 
medications and counseling.  Discharge was granted at the 
appellant's request against medical advice.

Also, a discharge summary for the period of September 18 to 
26, 1988, was received in September 1991.  This summary 
reflects that the appellant was admitted from the Smyrna 
Hospital on a "Mental Health 1013" for psychotic behavior.  
The appellant was over-talkative, tangential, disorganized, 
delusional, restless, and labile.  He was treated with 
antipsychotic medications and counseling.  The appellant did 
not stabilize and he was discharged against medical advice to 
the care of his mother.  The final diagnosis was 
schizophrenia.  The prognosis was poor due to noncompliance 
with medications.

Records from the Social Security Administration reflect that 
the appellant was found disabled due to mental disorder from 
May 1972 to July 1974, and from February 1976 to March 1983.

In December 1992, a copy of Notification of Personnel Action 
was received, which shows that the appellant resigned his VA 
job as a secretary "to accommodate personal doctor's 
recommendations."  The appellant annotated this by writing 
that they were "railroading me out."

In November 1998, VARO granted a 100 percent rating for 
hospitalization in excess of 21 days for the period of 
October 11, 1988, to April 1, 1989.

ANALYSIS

The appellant seeks a total ratings for schizophrenia for the 
period of February 1988 to October 1989 in connection with a 
claim received on March 15, 1989.  A total rating may be 
assigned on a schedular basis, extraschedular basis, due to 
hospitalization or convalescence, etc.

In evaluating the appellant's request for a total rating for 
schizophrenia on a schedular basis, the Board considers the 
medical evidence of record for the period in question.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 and determined that a 100 
percent rating for the period of February 1988 to October 
1989 is warranted.

The schedular criteria in effect during 1988 and 1989 provide 
a 100 percent disability evaluation where there is objective 
evidence of a active psychotic manifestations of such extent, 
severity, depth, persistence and bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
rating is provided where there are lesser psychotic symptoms 
such as to produce severe social and industrial 
inadaptability.  A 50 percent rating is provided where the 
symptoms produce considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9203.

A review of the evidence of record for the period of February 
1988 to October 1989 reflects that the appellant was 
hospitalized on multiple occasions for service-connected 
schizophrenia between April 1988 and March 1989.  We note 
that, specifically, the appellant was hospitalized for 
schizophrenia from April 11 to 13, 1988, from April 13 to 19, 
1988, from August 24 to 31, 1988, from September 18 to 26, 
1988, from October 11 to 27, 1988, and from October 17, 1988, 
to March 1, 1989.  Additionally, these records suggest that 
the appellant was hospitalized for schizophrenia for one or 
more days prior to his August 24 and October 11, 1988, 
admissions at facilities (DeKalb and Smyrna), but the records 
associated with those hospitalizations are not in claims 
folder.  During his various hospitalizations, the appellant's 
service-connected schizophrenia was manifested by episodes of 
bizarre and disorganized thinking, with loosening of 
associations, incoherent speech, paranoia, suspicion, 
hallucinations, delusions of grandeur, and a flat affect.  
These symptoms were only fairly controlled when the appellant 
complied with antipsychotic medication therapy.

We observe that on at least 2 admissions the appellant was 
taken to the hospital by law enforcement personnel, who 
observed bizarre behavior by the appellant and extremely 
disorganized and incoherent thinking.  On his October 17 
admission, the appellant was threatening, in addition to his 
other symptoms, which required use of restraints.  The 
various hospital reports of record show that the medical 
prognosis for the appellant was generally guarded at 
discharge because of his long-standing history of 
noncompliance with antipsychotic medication therapy.  
Furthermore, the appellant was frequently discharged against 
medical advice and in a state where he was deemed not stable.

Regarding the appellant's "social and industrial 
adaptability," the record clearly shows that the appellant 
resigned his job as VA secretary in February 1988 because of 
real or perceived employment pressures and that he did not 
work again until November 1989, when he was apparently hired 
as a nurse's aid at a private facility.  The record further 
shows that the appellant had few emotional supports, his wife 
had left him, taking their child, and he stayed occasionally 
with his mother or brother.  There is no indication in the 
evidence of record of normal social interactions or 
involvements, such as, visiting friends, dining out, going to 
the movies, or attending church.  In fact, it appears that 
the appellant spent a great deal of time writing on his 
theory of an "anti-gravity engine" with religious 
underpinning in his self-described quest for scientific 
discovery.

We note that, at the time of the Board's September 1989 
decision, the Board was unaware of the August, September and 
October private hospital admissions for schizophrenia 
described in detail above.  This evidence is so significant, 
bearing directly and substantially upon the issue of 
entitlement to increase, including the assignment of a total 
rating, that the Board now looking back at the record finds 
that the assignment of a total rating for the period of 
February 1988 to October 1989 is warranted, subject to the 
rules governing awards of monetary payments and the 
assignment of effective dates of awards.


ORDER

A 100 percent schedular evaluation for schizophrenia for the 
period of February 1988 to October 1989 is granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

